DETAILED ACTION
*Note in the following document:
1.  Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2.  Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3.  Texts with underlining are added by the Examiner for emphasis.
4.  Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is in response to applicant’s amendment/response file on 15 June 2022, which has been entered and made of record.  Claims 1, 3-6, 8-15 and 17-20 have been amended.  No Claim has been added or cancelled.  Claims 1-20 are pending in the application.
	
	Response to Arguments
Applicant's arguments, with respect to Drawing Objection, see p.8, filed on 15 June 2022 have been fully considered and are persuasive.  The previous Drawing Objection is withdrawn after Specification being amended.
Applicant's arguments, with respect to 35 U.S.C.  §112(b) rejection to Claims 3-4, 6, 8-9, and 18-19, see p.9, filed on 15 June 2022 have been fully considered and are persuasive.  The previous 35 U.S.C.  §112(b) rejections to above claims are withdrawn after related claims being amended.
Applicant’s arguments, see p.9, filed on 15 June 2022, with respect to 35 U.S.C.  §112(f) Claim Interpretation have been fully considered but they are not persuasive.
Applicant replaces “an input unit for obtaining …” with an input device configured to obtain … and “a processor for controlling to …” with a controller configured to ….  However the amendments fail to recite sufficient structure, material, or acts.  Therefore the Examiner maintains claim interpretation according to 35 U.S.C.  112(f).
Applicant’s arguments, see p.10-13, filed on 15 June 2022, with respect to the rejection(s) of Claim(s) 1-20 under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The newly amended Claim(s) 1/11 is/are now rejected under 35 USC §103 as being unpatentable over Park (US 2018/ 0144194 A1) in view of Harada (US 2013/0289992   A1).  See detailed rejections below.
Specification
The substitute specification filed on 15 June 2022 has been accepted and entered.

Claim Interpretation
The following is a quotation of 35 U.S.C.  112(f):
(f) Element in Claim for a Combination.  – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  

The following is a quotation of pre-AIA  35 U.S.C.  112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an input device configured to obtain …; a controller configured to … in Claim 11-15, 17-20 and a controller configured to … in Claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph.
	
Claim Objection
Claims 13 and 19 objected to because of the following informalities:
Claim 13 recites when the state of the recognized the sound is determined to be the clear state (last two lines).  Suggest replacing the recognized the sound with “the recognized sound”.  
Claim 19 depends on Claim 11 instead of Claim 18 as Claim 9, a device version of claim set.  Since Claim 19 recites the network (line 2 and 4) and the physical uplink shared channel (PUDCH) (last two lines) which are only cited in Claim 18 instead of Claim 11, For compact examination purpose, Claim 19 is interpreted as a typo and it should depend on Claim 18 instead.  Otherwise Claims 19-20 are subjected to 35 U.S.C.  112(b) rejection for lack of antecedent basis in the claims (MPEP 07-34-05).  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C.  103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v.  John Deere Co., 383 U.S.  1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.  103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art.
4.  Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-7 and 11-17 are rejected under 35 U.S.C.  103 as being unpatentable over Park (US 2018/ 0144194 A1) in view of Harada (US 2013/0289992   A1).
Regarding Claim 1, Park discloses a method ([0001]: The present invention relates to a method and an apparatus for classifying videos) of controlling an intelligent device ([0013]: intelligent multilayer classification), the method comprising: 
obtaining sound information from a photographed image ([0035]: The audio extractor 100 extracts audio data from inputted AV (Audio & Video) stream and [0039]: the audio signal classifier 200 receives data corresponding to the audio signal); 
learning the obtained sound information and recognizing a sound based on a result of the learning ([0044]: the composite feature decision unit 220 can process acoustic feature information for each time interval obtained from the acoustic feature extracting unit 210 as primary feature data, and decide composite feature information on the basis of the primary feature data.  [0050]: the category determination unit 230 determines classification category of the audio data.  Note Park does not explicitly use the phrase learning the obtained sound information.  However it would have been obvious to a POSITA before the effective filing date of the claimed invention that the processing acoustic feature information and deciding composite feature information is a learning process since Park teaches or suggests using neural network used for Artificial Intelligence and machine learning is a branch of AI); and 
classifying the image based on the recognized sound (Fig.1 and [0057]: the video classifier 300 can process the detailed classification of the video on the basis of the broad category information classified by the audio signal classifier 20);
wherein the learning the obtained sound information and the recognizing the sound based on the result of the learning includes: extracting a feature value from the sound information ([0017]: According to embodiments of the present invention, videos can be primarily classified using composite features of audio signals).
But Park does not explicitly recite analyzing, based on the feature value, whether a state of the recognized sound is a clear state or an unclear state.
However Harada discloses a voice recognition method includes: detecting a vocal section including a vocal sound in a voice, based on a feature value of an audio signal representing the voice; identifying a word expressed by the vocal sound in the vocal section, by matching the feature value of the audio signal of the vocal section and an acoustic model of each of a plurality of words; and selecting, with a processor, the word expressed by the vocal sound in a word section based on a comparison result between a signal characteristic of the word section and a signal characteristic of the vocal section ([0009]).  Harada teaches the selection of word is based finding match words by comparing S/N values of feature value of audio signal and acoustic model (Fig.1 and [0042]: the selection unit 18 may select a word expressed by the vocal sound of the word section having an SNR which is not lower than a lower limit threshold value and not higher than an upper limit threshold value with respect to the SNR of the vocal section).  Harada further discloses match words can be or not be obtained and if the word is not selected by the selection unit 18, the output unit 19 may output nothing, and may also output a notification that a result of the voice recognition has failed to be obtained ([0039]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Harada into that of Park and to add the limitation of analyzing, based on the feature value, whether a state of the recognized sound is a clear state or an unclear state (the successful identifying a word is a clear state and unable to identify is an unclear state) in order to suppress influence of noise as suggested by Harada ([0003]).

Regarding Claim 2, Park teaches or suggests setting a sound tag to the classified image; and storing the set sound tag ([0148]: for filtering harmful content according to the video classification method of the present invention, the broad category information classified by the audio signal classifier 200 and the detailed category information classified by the video classifier 300 can be used.  Also, the broad category information and the detailed category information can be utilized to index specific content.  In addition, it can be applied to a new content generation that creates content grouped by the detailed category according to the video classification method).

Regarding Claim 3, Park teaches or suggests wherein the recognizing of a sound the sound comprises classifying, when the state of the recognized sound is determined to be the clear state, the image into predetermined categories based on the recognized sound ([0135]: video feature information that the video category classifier of the video classifier 300 tries to index can be different among broad categories determined by audio classification of the audio signal classifier 200.  [0147]: classifying video based on audio signal.  Also see Fig.9).

Regarding Claims 4 and 6, Park modified by Harada further teaches or suggests wherein the recognizing of a sound the sound comprises feeding back, when the state of the recognized sound is determined to be the unclear state, an image the image without classifying the image into the predetermined categories and wherein the fed back image is displayed through a display (Harada [0039]: if the word is not selected by the selection unit 18, the output unit 19 may output nothing, and may also output a notification that a result of the voice recognition has failed to be obtained).  The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 5, Park discloses wherein the classifying of the image comprises classifying the image using a clustering algorithm capable of collecting and classifying recognized sounds within a threshold of a pattern sample vector ([0043]: The acoustic feature extracting unit 210 can analyze audio signals using frequency block separation method utilizing Fourier transform or pattern matching method identifying specific patterns matched with time-specific data of frequency, and it can determine the existence and occurrence interval of acoustic feature information using spectrograph, hidden Markov model, Gaussian mixture model, etc.  A skilled person would have known that pattern matching requires a threshold and Gaussian mixture model uses clustering algorithm).

Regarding Claim 7, Park discloses wherein the sound information is converted to data using at least one of a pulse code modulation method, a fast Fourier transform algorithm, a Fourier transform algorithm, and a spectrogram algorithm ([0043]: The acoustic feature extracting unit 210 can analyze audio signals using frequency block separation method utilizing Fourier transform or pattern matching method identifying specific patterns matched with time-specific data of frequency, and it can determine the existence and occurrence interval of acoustic feature information using spectrograph, hidden Markov model, Gaussian mixture model, etc.  [0075]: The frequency conversion analysis module 211 analyzes the audio data based on frequency, and generates frequency spectrogram of voice signal for each time interval to provide to the pattern matching module 215).

Regarding Claim 11, Claim 11 is in similar scope to Claim 1 except in the format of “device” and the device further includes a display for displaying the image.  Park discloses comprising a display for display the image ([0013]: FIG.  13 shows characteristics of animation and drama videos.  For both animation and drama, a logo indicating a title of the respective video can be displayed upper left/right side).  Therefore the rejection to Claim 1 is also applied to Claim 11.

Regarding Claims 12-17, Claims 12-17 are in similar scopes to Claims 2-7 except in the format of “device”.  Therefore the rejections to Claims 2-7 are also applied to Claim 12-17.

Claims 8 and 18 are rejected under 35 U.S.C.  103 as being unpatentable over Park (US 2018/ 0144194 A1) in view of Harada (US 2013/0289992   A1) as applied to Claims 1 and 11 above, and further in view of Guo et al.  (US 2019/0141693 A1).
Regarding Claim 8, Park discloses the SI classification system uses in 5G application ([0002]).  But Park fails to explicitly disclose further comprising receiving, from a network, downlink control information (DCI) used for scheduling transmission of the sound information obtained from at least one sensor provided inside the intelligent device, wherein the sound information is transmitted to the network based on the DCI.
However Guo teaches or suggests it had been known to a POSITA before the effective filing date of the claimed invention for a user equipment (UE) to receive from the BS, a downlink control information (DCI) format to schedule a transmission over a physical uplink shared channel (PUSCH) (Abstract and Fig.19 step 1911).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Guo into that of Park and to add the limitation of receiving, from the network, downlink control information (DCI) used for scheduling transmission of the sound information obtained from at least one sensor provided inside the intelligent device, wherein the sound information is transmitted to the network based on the DCI in order to allow a UE to communicate a base station through 5G network.

Regarding Claim 18, Claim 18 is in similar scope to Claim 8 except in the format of “device”.  Therefore the rejection to Claim 8 is also applied to Claim 18.

Claims 9 and 19 are rejected under 35 U.S.C.  103 as being unpatentable over Park (US 2018/ 0144194 A1) in view of Harada (US 2013/0289992   A1) and Guo et al.  (US 2019/0141693 A1) as applied to Claims 8 and 18 above, and further in view of Huang et al.  (US 2019/0320469 A1).
Regarding Claim 9, Guo further discloses wherein the sound information is transmitted to the network through a physical uplink shared channel (PUSCH) ([0018]: The BS further comprises a transceiver operably connected to the processor, the transceiver configured to transmit, to a UE, the system configuration information identifying the set of PUCCH resources, wherein each of the set of PUCCH resources is identified via an identifier (ID) and information associated with the Tx beam, transmit, to the UE, scheduling information including a DCI format to schedule the UE with a transmission over a physical uplink shared channel (PUSCH), and receive, from the UE, data over the PUSCH based on the scheduling information using an receive (Rx) beam that corresponds to the Tx beam applied to a transmission over the PUSCH by the U).
But Park as modified fails to explicitly recite comprising performing an initial access procedure with the network based on a synchronization signal block (SSB).
However Huang teaches or suggests performing an initial access procedure with the network based on a synchronization signal block (SSB), wherein the sound information is transmitted to the network through a physical uplink shared channel (PUSCH) ([0122]: The UE receives an activation command [10, TS 38.321] used to map up to 8 TCI states to the codepoints of the DCI field ‘Transmission Configuration Indication’.  After a UE receives [initial] higher layer configuration of TCI states and before reception of the activation command, the UE may assume that the antenna ports of one DM-RS port group of PDSCH of a serving cell are spatially quasi co-located with the SSB determined in the initial access procedure with respect to Doppler shift, Doppler spread, average delay, delay spread, spatial Rx parameters, where applicable) had been known to a POSITA before the effective filing date of the claimed invention.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Huang into that of Park modified by Guo and to add above missing limitation in order to use the intelligent AI device in 5G network.

Regarding Claim 19, Claim 19 is in similar scope to Claim 9 except in the format of “device”.  Therefore the rejection to Claim 9 is also applied to Claim 19.

Claims 10 and 20 are rejected under 35 U.S.C.  103 as being unpatentable over Park (US 2018/ 0144194 A1) in view of Harada (US 2013/0289992   A1) and Guo et al.  (US 2019/0141693 A1) and Huang et al.  (US 2019/0320469 A1) as applied to Claims 9 and 19 above, and further in view of 5GAA (“Toward fully connected vehicles: Edge computing for advanced automotive communications”, white paper by 5GAA, December 2017).
Regarding Claim 10, Park discloses classification through machine learning which is AI technology ([0017]: intelligent multilayer classification through machine learning is applicable without additional aid).  But Park as modified fails to disclose controlling a transceiver to transmit the sound information to an Artificial Intelligence (AI) processor included in the network; and controlling the transceiver to receive AI processed information from the AI processor, wherein the AI processed information is information determined to any one of the clear state in which the sound is clearly recognized or the unclear state in which the sound is unclearly recognized.
However 5GAA discloses V2X (Vehicle-to-everything) communication had already been known to a POSITA before the effective filing date of the claimed invention (p.4 Fig.1).  5GAA discloses the V2X uses a cloud server (p.4 Fig.1).  5GAA teaches or suggests the importance of artificial intelligence needed to provide the required levels of autonomy (p.12 lines 13-14) and Wireless communication is a key enabling technology for co-operative intelligent transportation systems (p.12 line 21).  The wireless communication includes 5G (p.16 second last paragraph: In particular, from a standardization perspective, some use cases targeting fully connected cars will require the fulfillment of challenging requirements, possible only with the introduction of 5G networks).
Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of 5GAA into that of Park as modified and to include a communication unit and to add the limitation of controlling a transceiver to transmit the sound information to an Artificial Intelligence (AI) processor (Edge server) included in the network (5G network used in V2X); and controlling the transceiver to receive AI processed information from the AI processor (cloud server), wherein the AI processed information is information determined to any one of the clear state in which the sound is clearly recognized or the unclear state in which the sound is unclearly recognized (through using server’s processor) in order to allow vehicles to share camera images of road conditions and limitless computing power compared to any in-vehicle embedded processor environment as taught by 5GAA (p.9 second last paragraph and p.10 third last paragraph).

Regarding Claim 20, Claim 20 is in similar scope to Claim 10 except in the format of “device”.  Therefore the rejection to Claim 10 is also applied to Claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao et al. (US 2018/0261236 A1) teaches a Gaussian mixture model is mainly used to learn a Gauss cluster center ([0004]).
Huang et al. (A new image thresholding method based on Gaussian mixture model, Applied Mathematics and Computation 205 (2008) 899-907) discloses an image thresholding method based on GMM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613